Trippe, Judge.
1. The main question in this case is, did Walden, as agent for the Southwestern Railroad, purchase the cross-ties? -It is contended that he bought them as agent of Vischer & Company. If he informed Knott & Company of this, of course the railroad is not liable. The testimony on this point is conflicting. Walden states that he notified Knott & Company that he was buying as agent for Vischer &'Company. Russell and Bishop testify to the contrary, that Vischer’s name was not mentioned until after failure to pay. Walden was supervisor of the railroad, whose business it was to purchase cross-ties, and he was in the habit of so purchasing. It is further contended that if Walden stated to the owners of the cross-ties that they were wanted by the road to be loaned to a road in Alabama, and it was not true, the Southwestern Railroad Company was not responsible. We do not suppose one who deals with an agent who has authority from his principal to make the purchases he may be negotiating for, is affected by the truth or falsehood of the agent’s statement as to the use his principal intends to make of the articles purchased. The test is, was he the agent to make such purchase? I.n this case was Walden, the supervisor, the general agent of the road in purchasing cross-ties? There is no doubt of this from the. testimony. In fact it is not disputed. The seller was not bound to see to what use the cross-ties so purchased were applied. And if, in such a case, such a general agent were really buying for a third party, without disclosing it, and induced *the seller to part with his goods, as if they were bought for a principal known to be such, that principal is *389bound. The principal is bound for the fidelity of his agent.
2. The jury found in accordance with the testimony introduced by defendants in error. In addition to what has been stated, one of the plaintiffs testified he would not have sold the cross-ties to Vischer & Company, and that the contract with Walden was that the next month after the sale they were to be paid by the pay agent of the railroad, on the coming down of the next pay train. We do not think the verdict was unsupported by evidence, and the Judge trying the case refused to disturb it.
Judgment affirmed.